DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/29/2022 has been considered by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Terminal Disclaimer filed and approved 5/29/2022 overcomes the nonstatutory double patenting rejection in view of copending Application No. 16/961,312.  The Examiner also notes that Applicant’s arguments filed 11/30/2021 were found to be persuasive to establish that Izumikawa does not teach surface-reacted calcium carbonate as instantly claimed (see page 9 of Applicant’s arguments).  Further, Applicant’s arguments regarding the amount of surface-reacted calcium used by Budde were found to be persuasive as it would render the prior art unsatisfactory for its intended purpose (see pages 10-11 of Applicant’s arguments).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611